Name: 2007/859/EC: Council Decision of 22 October 2007 on the conclusion of the Protocol amending the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade
 Type: Decision
 Subject Matter: plant product;  international affairs;  trade;  tariff policy;  European construction;  international trade;  information and information processing;  Asia and Oceania
 Date Published: 2007-12-21

 21.12.2007 EN Official Journal of the European Union L 337/106 COUNCIL DECISION of 22 October 2007 on the conclusion of the Protocol amending the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade (2007/859/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133(3), in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 April 2006 the Council authorised the Commission to open negotiations with a view to ensuring compatibility between the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade (1), hereinafter Cooperation Agreement, and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (2) These negotiations aimed to amend Article 5 of the Cooperation Agreement in order to bring it into line with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93 (management of tariff quotas designed to be used following the chronological order of dates of customs declarations) and of Articles 55 to 65 of that Regulation (specific provisions relating to certificates of origin for certain agricultural products subject to special import arrangements). (3) Negotiations have been conducted by the Commission within the negotiation mandate issued by the Council. (4) The Commission has reached Agreement in the form of Agreed Minutes with the Kingdom of Thailand, holding supplying interest in products of CN code 0714 10 10, 0714 10 91 and 0714 10 99. (5) This Agreement in the form of Agreed Minutes should be approved by a Protocol, HAS DECIDED AS FOLLOWS: Article 1 1. The Protocol amending the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade, hereinafter Protocol, is hereby approved on behalf of the Community. 2. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Protocol in order to bind the Community. Article 3 To the extent necessary to permit the full application of the Protocol by 1 January 2008, the Commission shall adopt the detailed rules for implementing it in accordance with the procedure referred to in Article 4(2) of this Decision. Article 4 1. The Commission shall be assisted by the Management Committee for Cereals established by Article 25 of Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organization of the market on cereals (3). 2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4) shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 22 October 2007. For the Council The President J. SILVA (1) OJ L 219, 28.7.1982, p. 53. (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (3) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11).